DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 22 November 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-24 are pending for examination.
Claims 1, 9, 15 and 23 are currently amended.
Specification and Drawings:
Amendments to the specification (abstract of the disclosure) have been submitted with the amendment filed 22 November 2021.
Amendments to the drawings have not been submitted with the amendment filed 22 November 2021.
Interview Summary
The reply filed on 22 November 2021 includes a complete and accurate record of the substance of the 18 November 2021 interview. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended by adding the limitation “the gap existing in a flat bottom of the base film after the plastic film is bonded to the base film” and claim 15 has been amended by adding the limitation “wherein the bonding of the forming area of the plastic film to the forming area of the base film results in the gap existing in a flat bottom of the base film.”  In each instance, the added limitation is deemed to be directed to new matter because “when a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application” (MPEP 2163).

Applicant has provided arguments in an attempt to show support for the claimed subject matter and that the drawings “unequivocally” demonstrate “the bottom of the base film 1 is flat upon the tray being formed by the bonding of the plastic film 2 to the base film 1” (Remarks filed 22 November 2021, page 9, 2nd and 3rd paragraphs).  Applicant points to various paragraphs and various figures, “FIG. 5B shows a bottom perspective view of the completed package of FIG. 5A. FIGS. 5A and 5B unequivocally demonstrate that the base film 1 is flat upon the tray being formed by the bonding of the plastic film 2 to the base film 1. (See, for example, paragraphs [0011], [0013] [0020], [0021], [0024], [0027]-[0029] and [0031].)”
However, the written description, even when read within the context of the subject matter describe, does not make use of the term “flat bottom” nor does it necessarily imply a “flat bottom” in a manner that a skilled artisan would conclude that applicant had possession of the claimed subject matter.  In this instance, the written description is silent on the issue of the 
As was stated during the interview on 18 November 2021, and as is repeated herein, the drawings do not show in sufficient detail that that the term “flat bottom” is supported in a manner to conclude that applicant had possession of the claimed subject matter.  The drawing figures, as was stated during the interview, do not appear to clearly depict that the bottom of the base film 1 is “flat” and that the figure 5B especially appears to show that the bottom of the base film 1 is deflected or projecting outwardly at an angle.  While the drawing figures may appear to show that plastic film 2 appears to be “flat,” it is the opinion of the Office that the figures do not show that, after bonding, the bottom of the base film is “flat.”  Accordingly, the limitation added in claim 1 that “the gap existing in a flat bottom of the base film after the plastic film is bonded to the base film” and the limitation added in claim 15 that “wherein the bonding of the forming area of the plastic film to the forming area of the base film results in the gap existing in a flat bottom of the base film” are deemed to be directed to new matter.  
Accordingly, the subject matter of claims 1-24 is deemed to be directed to new matter and the claims are accordingly rejected under 35 USC 112(a)	
Response to Arguments
Specification:
Applicant’s amendment and corresponding arguments, see page 8 of the Remarks, filed 22 November 2021, with respect to the objection to the abstract of the disclosure have been 
Claim Objections:
Applicant’s amendment and corresponding arguments, see page 8 of the Remarks, filed 22 November 2021, with respect to the objection to the claims 1, 9 and 23 have been fully considered and are persuasive.  The objection to the claims as set forth in the previous Office action has been withdrawn. 
Claim Rejections under 35 USC 103:
Applicant’s arguments with respect to the rejection of claims 1-6, 15-17 and 24 as unpatentable over Chazal et al. (US 4779758) in view of Larsson et al. (US 2021/0069942) have been considered but are moot because of the new ground of rejection.
Applicant’s arguments with respect to the rejection of claims 7 and 18 as unpatentable over Chazal et al. (US 4779758) in view of Larsson et al. (US 2021/0069942), as applied to claims 2 and 15, and further in view of Dietrich (WO 98/28195) have been considered but are moot because of the new ground of rejection.
Applicant’s arguments with respect to the rejection of claims 8 and 19 as unpatentable over Chazal et al. (US 4779758) in view of Larsson et al. (US 2021/0069942), as applied to claims 1 and 15, and further in view of Ghirardi et al. (US 2020/0331684) have been considered but are moot because of the new ground of rejection.
Additional Comments Concerning Claim Rejections under 35 USC 112(a):
MPEP 2163 provides the following guidance, which has been relied on in determining that the claims 1-24 are properly rejected under 35 USC 112(a): 
Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1323, 56 USPQ2d 1481, 1483 (Fed. Cir. 2000) (the written description “inquiry is a factual one and must be assessed on a case-by-case basis.”).

Applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. See, e.g., Vas-Cath, 935 F.2d at 1565, 19 USPQ2d at 1118 ("drawings alone may provide a ‘written description’ of an invention as required by Sec. 112 "); In re Wolfensperger, 302 F.2d 950, 133 USPQ 537 (CCPA 1962) (the drawings of applicant’s specification provided sufficient written descriptive support for the claim limitation at issue); Autogiro Co. of Am. v. United States, 384 F.2d 391, 398, 155 USPQ 697, 703 (Ct. Cl. 1967) ("In those instances where a visual representation can flesh out words, drawings may be used in the same manner and with the same limitations as the specification.").

Subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement. If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. This conclusion will result in the rejection of the claims affected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.112, first paragraph.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

Stephen F. Gerrity
Primary Examiner
Art Unit 3731


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        8 February 2022